Name: 94/864/EC: Commission Decision of 20 December 1994 approving the programme concerning infectious hematopoietic necrosis and viral haemorrhagic septicaemia submitted by Denmark for the farm Egebaek (Only the Danish text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: Europe;  management;  fisheries;  health;  agricultural activity
 Date Published: 1994-12-31

 Avis juridique important|31994D086494/864/EC: Commission Decision of 20 December 1994 approving the programme concerning infectious hematopoietic necrosis and viral haemorrhagic septicaemia submitted by Denmark for the farm Egebaek (Only the Danish text is authentic) Official Journal L 352 , 31/12/1994 P. 0074 - 0074COMMISSION DECISION of 20 December 1994 approving the programme concerning infectious hematopoietic necrosis and viral haemorrhagic septicaemia submitted by Denmark for the farm Egebaek (Only the Danish text is authentic) (94/864/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Directive 91/67/EEC of 28 January 1991 concerning the animal health conditions governing the placing on the market of aquaculture animals and products (1), as amended by Directive 93/54/EEC (2), and in particular Article 10 thereof, Whereas Member States may submit to the Commission a programme designed to enable them, with regard to certain diseases affecting fish, to obtain the status of approved farm situated in a non-approved zone; Whereas Denmark, by letter of 7 July 1994, has submitted a programme concerning infectious hematopoietic necrosis (IHN) and viral haemorrhagic septicaemia (VHS), with a view to obtain the status of approved farm for the farm 'Egebaek'; Whereas this programme specifies the geographical situation of the farm concerned, the measures to be taken by the official services, the procedures to be followed by the approved laboratories, the prevalence of the disease concerned and the measures to combat these diseases where detected; Whereas these programmes, after scrutiny, appear to be in conformity with the requirements laid down in Article 10 of Directive 91/67/EEC; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee, HAS ADOPTED THIS DECISION: Article 1 The control programme for IHN and VHS in the farm 'Egebaek', presented by Denmark, is hereby approved. Article 2 Denmark shall bring into force the laws, regulations and administrative provisions necessary to comply with the programmes referred to in Article 1. Article 3 This Decision is addressed to the Kingdom of Denmark. Done at Brussels, 20 December 1994. For the Commission RenÃ © STEICHEN Member of the Commission (1) OJ No L 46, 19. 2. 1991, p. 1. (2) OJ No L 175, 19. 7. 1993, p. 34.